JAMES R. Cooper, Judge, dissenting. I dissent from the majority opinion because I do not think it was harmless error to exclude the testimony of Thomas Vastrick, the handwriting expert. The appellant’s defense at trial was based on his contention that the signature on the faxed guaranty was a forgery. The appellant denied signing the guaranty agreement, and there were no witnesses to his signing the document. He further denied giving anyone permission to sign the document on his behalf. After analyzing the signature on the purported guaranty, Mr. Vastrick was not able to rule out that the signature was a forgery or a transfer of the signature from another document. There was no other expert testimony before the trier of fact evaluating the authenticity of the signature. Thus, the testimony was not cumulative, and only speculation could lead to the conclusion that the appellant was not prejudiced by the exclusion of this evidence. I fail to see how the appellant was not prejudiced when the excluded evidence pertained to his defense and to the very basis on which the appellant was found liable for the indebtedness. Therefore, I think a substantial right of the appellant was affected by the exclusion of the testimony, and I would reverse and remand for a new trial. See Ark. R. Evid. 103(a).